MEMORANDUM **
Fatima Sagrario Lopez-Gutierrez, a native and citizen of Honduras, petitions for review of the Board of Immigration Appeals’ decision summarily affirming an Immigration Judge’s (“IJ”) denial of her application for asylum and withholding of removal, and request for relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence and will uphold the BIA’s decision unless the evidence compels a contrary conclusion. INS v. Elias-Zacarias, 502 U.S. 478, 481, 488-84, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We deny the petition.
Substantial evidence supports the IJ’s decision that Lopez-Gutierrez failed to establish past persecution or a well-founded fear of future persecution based on harassment and thievery of her necklace by gang members. See Prasad v. INS, 47 F.3d 336, 339-40 (9th Cir.1995). Lopez-Gutierrez also failed to establish that any persecution she may have suffered was on account of a protected ground, rather than as a result of widespread civil unrest. See Elias-Zacarias, 502 U.S. at 482, 112 S.Ct. 812. Accordingly, her asylum claim is denied.
Because Lopez-Gutierrez failed to establish eligibility for asylum, she necessarily failed to meet the more stringent standard for withholding of removal. See Mansour v. Ashcroft, 390 F.3d 667, 673 (9th Cir.2004).
Lopez-Gutierrez failed . to establish a CAT claim because she did not show that it was more likely than not that she would be tortured if she returned to Honduras. See Kamalthas v. INS, 251 F.3d 1279, 1283-84 (9th Cir.2001).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.